UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1891


NANCY A. SCHMITT-DOSS,

                Plaintiff - Appellant,

          v.

AMERICAN REGENT, INC.; LUITPOLD PHARMACEUTICALS, INC.,

                Defendants – Appellees,

          and

DAIICHI SANKYO COMPANY, LTD OF JAPAN,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:12-cv-00040-NKM-RSB)


Submitted:   March 24, 2015                 Decided:   April 1, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nancy A. Schmitt-Doss, Appellant Pro Se.    Mark Douglas Loftis,
WOODS ROGERS, PLC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nancy A. Schmitt-Doss appeals the district court’s order

granting summary judgment to Defendants on her complaint seeking

damages for personal injuries under Virginia tort law.                   We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm    for     the   reasons     stated   by    the   district    court.

Schmitt-Doss     v.    Am.     Regent,   Inc.,    No.     6:12-cv-00040-NKM-RSB

(W.D. Va. Aug. 5, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this    court    and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                         2